Title: To George Washington from Governeur Morris, 30 December 1794
From: Morris, Governeur
To: Washington, George


        
          My dear Sir
          Hamburg [Germany] 30 Decr 1794
        
        At this late Hour and from this remote Corner, I am to acknowlege your favors of the 19th and 25 June. I did not reply from Paris because I wished for a safe Conveyance, and altho none such offers itself at present yet I will write what occurs for Communication and take a future Chance of Transmission. The Assurances of friendly Esteem which your Letters convey are very pleasing, but indeed I never doubted of the Sentiments you express, and even go so far as to flatter myself that the Measure in Question was not agreable to you. It was highly so to me, and altho I am perswaded that you will beleive me on my Word, I will nevertheless assign some Reasons why a Change of Situation was desirable. And first you will see from what is now publicly known respecting those who administred the french Despotism, how painful it must have been to represent our virtuous Republic to such Persons. I had stayed at some Risque after the 10th of August, because I thought the Interest of America requir’d it; and I did not ask my Recall at a subsequent Period because it would not have been honorable to abandon a Post which if no longer unsafe was at least very unpleasant. I felt that I was useless, and indeed that Nobody could be useful untill some permanent System should be established. I saw Misery and Affliction every Day and all around me without Power to mitigate or Means to releive,

and I felt myself degraded by the Communications I was forced into with the worst of Mankind, in order to obtain Redress for the Injuries sustain’d by my fellow Citizens. During that State of Things I was grossly insulted by the Arrest of a Lady in my House by order of the Committee of general Safety. I could not resent this as I ought to have done by quitting the Country, because a great Number of our Citizens were then detain’d in France with much of their Property, and I knew the Violences which those who administred the Government were capable of. Moreover I saw with Regret that the Temper of America was not such as her best Citizens could have wished; and the Conduct of Britain rendered temporizing Conduct with France indispensible. My Representations obtained a Half Apology, and Promise of Satisfaction, but occasioned the order to solicit my Recall; of which I was apprized within four and twenty Hours after it was given, and might easily have shewn whence it originated: but to tell you the Truth I was inclin’d to wish that I might be remov’d on their Application. I really beleive it was necessary to my Reputation—So long as they beleiv’d in the Success of their Demand, they treated my Representations with Indifference and Contempt, but at last hearing nothing from their Minister on that Subject, or indeed on any other, they took it into their Heads that I was immoveable and made Overtures for Conciliation. At this Time I began to apprehend that we should be plunged into a War with England, in which Case it would have become my Duty to aid the french as far as my Abilities might go: but as I knew their Temper I replied to the Advances made that I was not to be affected by smooth Words, so that they must begin by complying with the various Demands I had made, and shew me by Facts that they were well disposed. Shortly after this I receiv’d a Volunteer Letter from the Commissary of exterior Relations (a poor Creature who scarce dared wipe his nose without an order from the Committee of Safety) assuring me that he had transmitted my various Representations to the Commissary of the Marine, and expected soon to give me satisfactory Answers. It was written ten Days before the Death of Robespierre, shortly after which Mr Munroe arriv’d. He was fortunate in not reaching France at an earlier Period, for if I may judge by what fell within my Observation he would have been a little too well with that Party to be viewed in a neutral Light by their Opponents. I hope he may

succeed in obtaining the Redress of those Grievances which our Countrymen labored under, but on the 12th of October when I left Paris Nothing was done. I found my present Hopes however on Mr Jay’s Treaty, for they will now be somewhat more cautious respecting us than they have been.
        In Reply to what you say about my Return to America I must tell you that I could not depart in such Season as that my Communications could be of much Importance, and therefore as I must have exposed myself to the Inconveniences of a Winter’s Passage I deferred my Voyage: and the rather as I have some Affairs in London which I wish to wind up. I should have gone thither for that Purpose direct, but the french would have harbored Jealousies respecting my Journey which for many Reasons I wished not to excite and therefore I came round thro Switzerland to this City in which I am now Weather bound—So much for my History—As to the State of political Affairs, the polish Insurrection is as you know compleatly subdued, and of Course the Attention of Europe is all turn’d to France which has lately triumphed in every Quarter by the extreme MisConduct of her Enemies. It seems at present that they are coming to their Senses, and if I am rightly informd they have at length abandoned the Idea of a Dismembrement and mean to pursue simply the re Establishment of the Throne. If they act wisely and vigorously in that Direction it seems to me that they must succeed, for the french are wearied and exhausted by the Contest. They detest and despise their present Rulers, and as far as I have been able to judge they ardently desire the Restoration of their Prince. You will ask perhaps “Why then do they not restore him?[”] It is because they dare not act nor even speak, so that they do not know each others opinions; and of Course each Individual apprehends from the general Mass: but every thing which has taken Place leads them to look back with Regret to their ancient Situation. In judging the french we must not recur to the Feelings of America during the last War. We were in the actual Enjoyment of Freedom, and fought not to obtain but to secure it’s Blessings. The People elected their Magistrates during the Continuance of the War. The Property of the Country was engaged in the Revolution; and the Oppressions which it occasioned were neither great extensive nor of long Duration. But in France they have been lur’d by one idle Hope after another untill they are plunged in the

Depth of Misery and Servitude. Servitude so much the more degrading as they cannot but despise their Masters. I have long you know predicted a single Despotism, and you have seen how near they have been to that Catastrophe—Chance or rather the Want of Metal in the Usurper has alone saved them to the present Moment; but I am still convinced that they must end their Voyage in that Port, and they would probably reach it, should they make Peace with all their foreign Enemies, thro the Channels of a civil War. Adieu my dear Sir I wish you many and happy Years and am very truly yours
        
          Gouvr Morris
        
      